DETAILED ACTION

1.  The present application is being examined under the pre-AIA  first to invent provisions. 

2.  Applicant’s amendment, filed 04/30/2021, has been entered.

     Claims 124, 131 and 140 have been amended. 

     Claims 143-145 have been added.

     Claims 1-123 have been canceled.

          
                                                   EXAMINER'S AMENDMENT

3.  An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R.  1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.

4.  The title has been replaced with:
     --  NUCLEIC ACIDS ENCODING A Tn3 SCAFFOLD COMPRISING A CD40L-SPECIFIC MONOMER SUBUNIT -- . 

                                                  REASONS FOR ALLOWANCE

5. The following is an Examiner's Statement of Reasons for Allowance:  

     Applicant’s substitute specification, filed 04/30/2021, has been entered. 

    The previous objection to the claims dependent on a rejected claims has been rendered moot by applicant’s amended claims, filed 04/30/2021.

     Upon reconsideration of applicant’s amended claims and arguments, filed 04/30/2021,
     the previous rejection under 35 U.S.C. 112 written description, has been withdrawn.
     
     As indicated previously, the prior art does not appear to teach or suggest the claimed nucleic acids encoding Tn3 scaffolds comprising a CD40L-specifi monomer subunit, particularly the exact structures recited in the claims

     Accordingly the claims of this application are deemed allowable. 

6.  Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phillip Gambel whose telephone number is (571)272-0844.  The examiner can normally be reached on Monday-Thursday 7:30-6:00PM.

     Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
    
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  

     The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
    
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Phillip Gambel/
Primary Examiner
Technology Center 1600
Art Unit 1644
May 18, 2021